Citation Nr: 0431388	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  97-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for postoperative residuals of a right ankle disorder, prior 
to November 26, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from November 1974 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial rating decision by the 
Oakland, California, Regional Office (RO) that assigned a 
rating of 20 percent disabling for postoperative residuals of 
a right ankle fracture.  In January 1998, during the pendancy 
of this appeal, the Oakland RO assigned a rating of 30 
percent to this disability, effective January 1996.  The file 
was subsequently transferred to the Nashville, Tennessee, RO.  

As noted in detail below, a hearing on the increased rating 
issue (over 30 percent) was held.  Thereafter, additional 
evidence was received at the RO without a waiver of RO 
jurisdiction.  The RO reviewed the case and assigned a 40 
percent rating effective November 26, 2001.  The veteran was 
informed that this was the maximum schedular rating for 
assignment, so it represented a complete grant as to that 
benefit.  He was further informed that the rating was not 
assigned to cover the entire period since the opening of the 
current claim, so that issue remained in need of appellate 
review.  Thus, the issue is as cited on the title page.

Because the disability rating under review is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as noted below.

Appellant testified in a Travel Board hearing in August 1998.  
The case was remanded to RO for further development in 
January 1999.  The development required by the remand was 
accomplished, but by the time that the file was returned to 
the Board for appellate review the Veterans Law Judge who had 
chaired the Travel Board hearing was no longer serving with 
the Board.  Appellant requested another hearing, and he 
testified before the undersigned Veterans Law Judge in a 
Travel Board hearing in November 2003.  Transcripts of both 
hearings have been associated with the file.



FINDINGS OF FACT

1.  A rating decision of May 1996 granted service connection 
for residuals of a right ankle fracture, with disability 
rating of 20 percent.  A rating decision in January 1998 
increased the initial rating for this disability to 30 
percent.  A rating decision in February 2004 granted a 
disability rating of 40 percent, effective November 26, 2001, 
but continued the 30 percent rating until that date.

2.  Medical evidence prior to November 26, 2001, shows 
malunion, but not nonunion, of the tibia and fibula of the 
right leg.  Medical evidence prior to November 26, 2001, does 
not show loose motion requiring a brace.


CONCLUSION OF LAW

Schedular criteria for an initial rating in excess of 30 
percent for postoperative residuals of a right ankle disorder 
prior to November 26, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5262, 5270, 
5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the original claim for service 
connection was received in January 1996, and appellant's 
Notice of Disagreement (NOD) regarding the initial rating was 
received in May 1997.  The original rating decision of May 
1996, the Statement of the Case (SOC) in May 1997, and the 
Supplemental Statements of the Case (SSOC) in January 1998, 
May 2000, January 2003 and February 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a pre-VCAA duty-to-assist 
letter in February 1999 and a VCAA duty-to-assist letter in 
October 2001 during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased initial disability rating.  The Board is aware 
of no additional outstanding evidence that would be relevant 
to the issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining relevant medical treatment records in the custody 
of the federal government and assisting appellant to obtain 
relevant records not in the custody of the federal 
government.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  VA must also provide a medical 
examination, or obtain medical opinion, when necessary to 
adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and records from all private 
medical providers identified by appellant as potentially 
having relevant information.  Appellant was also afforded VA 
medical examinations in April 1996, November 1997, October 
1999, April 2000, and December 2001 for the specific purpose 
of determining the nature and severity of his disability.  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was involved in an automobile accident in October 1975 that 
resulted in a bi-malleolar fracture-dislocation of the right 
ankle, with disruption of the syndesmosis between the tibia 
and the fibula.  Appellant underwent an open reduction and 
internal fixation of the right ankle.  His separation 
physical examination in Mach 1976 notes no musculoskeletal 
defects at the time of discharge.

Appellant submitted a claim for service connection for an 
ankle condition in February 1981.  In support of his claim, 
appellant submitted a letter stating that while on active 
duty he was forced by his unit to perform activities in 
violation of his light-duty profile, as a result of which his 
ankle was not able to heal properly.  The letter states that 
appellant's current symptoms included daily swelling and 
pain, extreme pain on having to negotiate stairs, and 
inability to walk after arising from rest until circulation 
returns to the ankle.  

Appellant was scheduled for an initial VA medical examination 
in March 1981, but he failed to report.  RO accordingly 
advised appellant by letter in April 1981 that the claim was 
denied.  

Appellant submitted a request to reopen his claim for service 
connection for residuals of a right ankle fracture in January 
1996.  In April 1996, he underwent a VA medical examination 
that noted appellant walked with a right leg limp and had 
mild swelling of the right ankle.  Range of motion of the 
right ankle was as follows: plantar flexion of 8 degrees, 
dorsiflexion of 5 degrees, inversion of 5 degrees, and 
eversion of 12 degrees.  In May 1996, RO issued a rating 
decision that granted service connection for residuals of a 
right ankle fracture and assigned a disability rating of 20 
percent.

Appellant submitted a Notice of Disagreement (NOD) in May 
1997, asserting that he had been reluctant during the VA 
medical examination to fully disclose the degree to which his 
right ankle disability impaired his ability to function.  

Appellant filed a VA Form 9 (formal appeal) in July 1997 and 
enclosed a letter describing the functional loss associated 
with his right ankle condition.  The letter asserts that 
appellant's right ankle becomes locked and stiffened 
overnight, so that every day appellant endures pain and 
weakness when arising from bed every day.  After several 
hours, the pain has lessened to some degree and the earlier 
leg drag has subsided to a limp.  At the workplace, severe 
pain hinders appellant's ability to climb stairs, stand for 
protracted periods, or simply bear weight.  Appellant is 
unable to participate in the social functions and networking 
expected in his occupation.  Appellant's family life is 
similarly inhibited by pain and dysfunction.  Because 
appellant's surgeries have caused one leg to be shorter than 
the other, appellant must wear specially tailored trousers 
and he also prematurely wears out the right shoe.  Appellant 
is embarrassed by his surgical scars and by the atrophy of 
his leg and calf muscles.  The ankle condition has hindered 
appellant's ability to exercise and keep fit.  The ankle 
condition has caused knee and hip pain.  Finally, appellant's 
ankle condition has caused him to be unable to continue to 
perform the job that he was hired for, and appellant fears 
that he will lose his job and be unable to find new work.

Appellant underwent another VA medical examination in 
November 1997.  The examiner reviewed appellant's C-file and 
noted his history.  Appellant reported that his ankle had 
functioned fairly well at the time of his discharge from 
service, but that he began to have problems and underwent a 
fusion at Kaiser Permanente in 1986.  Appellant had good pain 
relief immediately after the fusion but was once again 
experiencing worsening ankle pain.  Appellant's job required 
climbing, which aggravated the pain daily.  The examiner 
noted that appellant walked with a limp.  Range of motion was 
diminished, with the ankle fixed at an angle of 22 degrees of 
plantar flexion, although appellant could dorsiflex the foot 
to a position of 20 degrees of plantar flexion, representing 
an un-and-down movement of 2 degrees.  Inversion was to 4 
degrees, and eversion was to 0 degrees.  The impression was 
ankle fracture, status post open reduction and internal 
fixation and status post fusion, with consequent chronic 
residual pain and posttraumatic osteoarthritis.  Appellant 
had a 25-percent diminishment in speed, coordination, and 
endurance due to these conditions.
    
Based on the evidence discussed above, RO issued a rating 
decision in January 1998 that increased the initial 
evaluation for right ankle disability from 20 percent 
disabling to 30 percent disabling.

Medical notes from Kaiser Permanente show that appellant 
complained in April 1998 of increasing pain in the subtalar 
joint and peroneal tendons.  Injections had not helped, so 
the physician ordered a lace-up brace.  A note from July 1998 
shows that the lace-up brace was not effective because it 
caused proximal pain in the leg; the physician noted that 
subtalar fusion had become an option.

A CT scan from Kaiser Permanente in August 1998 found a solid 
tibiotalar, tibiofabular, and fibulotalar fusion with four 
bone screws; there were mild degenerative changes and medial 
spurring.  Thereafter, appellant underwent a subtalar joint 
fusion of the right foot at a Kaiser Permanente hospital in 
August 1998.  The operative report is in the file.  During 
surgery, the subtalar joint was found to be severely 
degenerative, with large areas of cartilage erosion and 
osteophytic lipping surrounding the joint.  The postoperative 
diagnosis was degenerative joint disease, subtalar joint, 
right foot.  

Appellant testified before the Travel Board in August 1998, 
shortly after his surgery.  Appellant testified that he 
underwent the recent subtalar fusion because the surgeon had 
explained to him that the ankle was "trashed" and that the 
operation was required to clean up the bone spurs and 
fragments (Transcript, pg. 4).  The surgeon also hoped to 
reposition the foot in order to improve appellant's 
ambulation, but at the time of the hearing it was not yet 
known if the surgery would be successful (Transcript, pg. 4-
5).  At the time that appellant submitted his NOD, he was 
discouraged and disheartened because the ankle pain was 
inhibiting his daily functioning and threatening his job 
(Transcript, pg. 5).  Appellant was also disheartened at 
having to undergo another subtalar fusion, since he had 
already had one such operation in 1986 (Transcript, pg. 5).  

Appellant testified that his ankle condition made it 
impossible to function in his job as a tank inspector, and, 
although his employer had accommodated him with a more 
sedentary position, appellant feared that his position would 
be eliminated at any time (Transcript, pg. 6).  

Appellant testified that his right ankle would stiffen 
overnight, and that on arising he could only drag the foot 
behind him until it began to loosen somewhat (Transcript pg. 
7).  Appellant was also dissatisfied with the initial VA 
rating examination in April 1996, which did not even examine 
the ankle with his shoes and socks off, but was more 
satisfied with the November 1997 VA medical examination 
(Transcript, pg. 8). Appellant reported that he has treated 
his ankle pain with two different pain relievers and one type 
of muscle relaxant (Transcript, pg. 8).

Appellant testified that until his recent surgery he had very 
little movement of the foot, and that if he had protracted 
standing or walking on a given day he would experience poor 
sleep that night and have severe pain the following day 
(Transcript, pg. 9).  Appellant did not believe that a rating 
of 30 percent adequately addressed the degree of his 
disability (Transcript, pg. 9).  Appellant's subtalar fusion 
operation in 1986 had left him with some movement in the 
subtalar, which over the years had resulted in bone-to-bone 
grinding; appellant hoped that the recent operation would 
eliminate some of the pain, even though it would probably 
result in less mobility (Transcript, pg. 10).  Appellant had 
previously been told by several physicians that pain would 
inevitably necessitate further surgery, and this was 
confirmed by several X-rays and a CT scan (Transcript, pg. 
10-12).          

Following appellant's testimony, the Board remanded the case 
to RO in January 1999.  The remand noted that appellant's 
recent surgery could be expected to significantly affect the 
degree of appellant's residual disability, and accordingly 
directed RO to develop current medical evidence of the 
severity of appellant's disability following his surgery.

Appellant submitted a letter in March 1999 stating that he 
had been terminated from his job while he was convalescing 
from his ankle fusion surgery.  The letter asserts that 
appellant was suffering great pain during the recuperative 
process and was unable to ambulate without a cane.  The 
letter asserts that appellant was unable to stand or walk for 
any period of time, and unable to stand on uneven surfaces.  
The letter asserts that appellant was currently suffering 
painful and burning sensations in the ankle, and that the 
swelling was so severe that he had to wear shoes one full 
size larger than his shoes prior to surgery.

A VA X-ray in October 1999 showed solid bony fusion and 
fixation of the calcaneus, talus, and distal tibia and fibula 
with three transverse orthopedic pins.  Despite the solid 
fusion, no degenerative changes were seen involving the 
remaining tarsal bones of the right foot.

Appellant underwent a VA medical examination in October 1999.  
The examiner reviewed the C-file.  Appellant reported that he 
had lost his job and his home due to his disability.  
Appellant complained of current bilateral hip pain, left knee 
pain, and bilateral foot pain.  Appellant reported that there 
is no pain while sleeping, but the ankle locks overnight.  On 
arising, the pain is approximately 9 on a 10-point scale.  
The pain decreases to approximately 6 after a period of warm-
up, although swelling becomes worse during the day.  
Appellant was noted to ambulate in a shuffle and use a cane.  
Appellant had three scars on the ankle, none of them tender, 
depressed, or adherent.  The right leg was shorter than the 
left.  The right ankle was swollen and tender to palpation.  
Range of motion was as follows: dorsiflexion, plantar 
flexion, inversion, and eversion all 0 degrees.  Appellant 
was able to extend and flex his toes and did not have foot 
drop.  The examiner's diagnosis was status post open 
reduction internal fixation 1975, status post fusion 1986, 
status post subtalar fusion 1998 with residuals.  The 
examiner's impression was considerable industrial impairment.  
The right leg is considerably shorter than the left, which 
stresses the other joints.  There is muscle atrophy on the 
right side, as shown by measurement of both calves.  
Appellant was never informed of the leg shortening or of the 
advisability of special shoes.  The fusion surgery precludes 
normal range of motion of the right ankle, which is swollen 
and red.  The examiner opined that appellant needs retraining 
for a sedentary job and more effective pain relief.

Appellant underwent a VA medical examination in April 2000.  
Appellant complained that his right ankle is immobile on 
awakening and unable to bear any weight; symptoms improve 
after approximately one and one-half hours of loosening.  
Pain is continuous, and is a sharp stabbing in the morning of 
10/10 intensity, turning into a dull pain of 8-9/10 as the 
day progresses.  In addition to the pain, which he manages by 
pain relievers, appellant complained of limited motion and 
swelling.  Patient complained of difficulty ambulating, 
especially on uneven surfaces, which can make him fall to his 
knees due to the pain.  Prolonged standing and walking 
increase the pain and swelling.  Appellant uses a cane but 
does not use special shoes.  Appellant can climb stairs with 
difficulty, but cannot climb a ladder because the step does 
not support the entire foot.  Appellant was allowed to 
perform sedentary work from 1986 to 1998, but his job was 
eliminated while he was recuperating from surgery and he has 
not worked since then.  On examination, the right ankle was 
diffusely larger than the left and was not tender to 
palpation.  Range of motion was 0 degrees for all motions.  
Gait was remarkable for a limp, and shoe wear was uneven 
(left shoe more worn than the right shoe).  The right leg was 
one inch shorter than the left.  The examiner was unable to 
express an opinion as to whether appellant was experiencing 
pain.  The examiner opined that appellant cannot perform work 
that requires walking, standing, or climbing, but should be 
able to perform any work that is totally sedentary.

A VA X-ray from April 2000 shows moderate osteoarthritis 
between the talus and the calcaneus.  Metallic screws were 
transfixing the tibia, fibula, talus, and calcaneus in place; 
there was some loosening of the screws.   There was fusion 
between the tibia and the talus.

Appellant submitted a letter in June 2000 stating that the 
surgery in 1998 had repositioned his foot at such an angle as 
to cause appellant to be out of balance to the left; this 
causes increased pain to his left ankle and results in faster 
wearing of the left shoe, as noted by the most recent VA 
medical examination.  Appellant also expressed concern that 
the rating schedule appears to base entitlement to a higher 
rating on whether the claimant wears a brace, since appellant 
had tried to wear a brace in the past but could not tolerate 
the pain and discomfort of the device.                 
 
A VA X-ray from June 2001 showed lucency around the screws, 
particularly the one that projects through the calcaneus into 
the tibula and has its head protruding below the calcanus.  

A VA clinical note dated November 26, 2001, shows that 
appellant complained of significant pain that hurts most when 
appellant tries to walk with his toes pointed forward.  
Appellant was observed to walk with a significant antalgic 
gait with his whole right lower extremity rotated.  X-ray 
examination showed that the attempted subtalar fusion had not 
worked, resulting in obvious motion at the attempted fusion 
site.  The physician opined that this contributed to some, 
but not all, of appellant's pain.  The physician recommended 
revision of the subtalar fusion, and also possible osteotomy 
to correct plantar flexion.  Appellant was provided a rocker-
bottom boot to help him ambulate. 

Appellant underwent a VA medical examination in December 
2001.  The examiner noted the clinical note from November 
2001regarding possible incomplete fusion in the subtaler 
joint.  Appellant stated that walking with both feet parallel 
causes an increase in his ankle and knee pain, but if he 
rotates his foot laterally at about 45 degrees the ankle and 
knee pain are lessened.  Appellant complained of constant 
foot and ankle pain on the right, 10/10 at its worst in the 
morning, and 7/10 at its best by afternoon.   The pain is 
aggravated by prolonged standing or walking, walking on 
uneven surfaces, or negotiating stairs.  On examination, 
appellant walked with the right leg externally rotated 45 
degrees.  The right leg was one inch shorter than the left.  
Appellant had significant pain to any passive or active range 
of motion.  The ankle had 16 degrees plantar flexion, - 6 
degrees dorsiflexion, 5 degrees inversion, and 0 degrees 
eversion; the motion was mostly in the mid-foot rather than 
the ankle.  The examiner's assessment was status post right 
ankle fracture with open reduction, internal fixation as well 
as incomplete subtalar fusion with chronic ankle and foot 
pain.  Appellant also had plantar flexion contracture, 
causing hyperextension of the right knee in the mid-to-late 
stance phase of gait.  The examiner opined that appellant's 
severe pain when standing or walking limits his employability 
to strictly sedentary work.  The examiner also opined that 
appellant's right knee pain is secondary to his right ankle 
condition, but that his right hip pain is not related to the 
right ankle condition.

A VA clinical note dated June 2003 shows that VA physicians 
disagreed regarding the possible nonunion of the subtalar 
fusion.

A VA clinical note dated October 2003 shows that appellant 
complained of continued pain.  On examination, it was 
impossible to determine whether appellant actually had any 
motion at the subtalar joint or ankle joint.  There was 
significant pain on passive range of motion of the hindfoot.  
Old incisions were well healed.  Appellant was observed to 
walk with an antalgic gait with the foot externally rotated.   
X-rays appeared to show that the screws were coming loose.  
Assessment was probable subtalar nonunion.  Appellant was 
scheduled for a CT scan.

Appellant had a VA CT scan in November 2003 that showed bony 
fusion between the distal fibular and tibia.  There is 
incomplete fusion between the talus and tibia 
posterolaterally, with good fusion anterior medially.  The 
talar calcaneal fusion is incomplete laterally, begins to 
fuse in the central aspects, and appears to be completely 
fused in the lateral aspects, except in the extreme anterior 
talar calcaneal articulation.

A VA clinical note of November 2003 shows that appellant 
continued to have pain on manipulation of the subtalar area, 
and had begun to experience calf muscle spasms and some 
movement in the subtalar joint that was not previously 
present.  The impression was nonunion of the subtalar joint, 
with recommendation for surgical revision with bone graft and 
movable screws.

Appellant testified before the Travel Board in November 2003.  
Appellant testified that his right ankle disability has 
become more severe in the past few years (Transcript, pg. 2).  
The surgery in 1998 did not alleviate the condition, but in 
fact made it worse (Transcript, pg. 3).  The 1998 surgery was 
intended to reposition the foot but was not effective, 
forcing appellant to walk with his knee and ankle turned out 
to avoid a stabbing pain due to an exposed subtalar screw 
(Transcript, pg. 3).  Also, the surgery in 1986 shortened 
appellant's leg by one inch, which has caused pain in other 
joints (Transcript, pg. 3).  Appellant is now in the worst 
physical condition of his life (Transcript, pg. 4).  
Appellant has worn a rocker-bottom boot since November 2001; 
the boot extends up to the knee joint (Transcript, pg. 4).  
Appellant has been advised by VA medical personnel to undergo 
further surgery to reposition the foot correct the defective 
hardware from the 1998 operation (Transcript, pg. 5).  

Appellant testified that he has had four operations on the 
right ankle, the first two of which were in service in 1975 
(Transcript, pg. 6).  Appellant did well until pain and 
arthritis caused him to undergo an ankle fusion in 1986 
(Transcript, pg. 6).  The 1986 surgery did not heal properly 
and appellant had to move to a desk job (Transcript, pg. 6).  
Appellant had a third operation in 1998, immediately prior to 
his first Travel Board hearing, and while he was recuperating 
from that operation he lost his job (Transcript, pg. 6).  
Physicians from Nashville VAMC recommend that appellant 
undergo more surgery, tentatively scheduled for January 2004, 
but appellant is anxious about the prospect of more surgery 
due to his previous bad experiences (Transcript, pg. 7).  A 
VA physician in fact suggested that appellant consider 
voluntary amputation, although even that would not guarantee 
an end to his current pain (Transcript, pg. 8).

Appellant testified that his rocker-bottom boot provides 
stability and thrust while walking, but he does not use it at 
home (Transcript, pg. 9).  Appellant is especially wary about 
stepping on uneven surfaces (Transcript, pg. 9).  Appellant 
has not been employed since August 1998, and to the best of 
his knowledge his ankle condition was the primary 
interference with his ability to perform that job 
(Transcript, pg. 9).   

Appellant testified that he would not be able to sit on the 
edge of the bed and flex the foot up and down, since the 
ankle is fused; the actual problem is that the screws have 
loosened and the supposedly immobile foot does have movement 
(Transcript, pg. 10).  

In February 2004, RO issued a rating decision increasing 
disability for postoperative right ankle fracture to 40 
percent, effective November 26, 2001, the date of the VA 
clinical report that documented that the subtalar fusion had 
not worked and that there was a consequent subtalar nonunion, 
loose movement, and need to wear a brace.  A Supplemental 
Statement of the Case (SSOC), issued concurrently, asserts 
that an earlier effective date is not appropriate because the 
medical evidence prior to November 26, 2001, had indicated 
that the ankle was fused.        

III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  For 
increased ratings, the effective date of an evaluation and an 
award for compensation based on an original claim "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2004) (emphasis added).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "initial" rating and an "increased" 
rating claim; an appeal from an initial assignment of a 
disability rating requires review of the entire time period 
involved, and contemplates "staged ratings" where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Since this is an appeal of the initial disability rating, the 
Board has considered the evidence on file from the time of 
the initial rating to the grant of 40 percent disability in 
November 2001.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, disability is limitation of motion of the 
ankle, for which a specific diagnostic code exists 
(Diagnostic Code 5271).  Historically, this disability has 
been rated by analogy under Diagnostic Code 5262 (impairment 
of tibia and fibula) since that code is more representative 
of appellant's symptoms and also most advantageous to 
appellant, since it permits a higher schedular rating.  The 
Board notes that since appellant underwent ankle fusion 
surgery (arthrodesis, or artificial ankylosis) Diagnostic 
Code 5270 (ankylosis of ankle) could also be an appropriate 
diagnostic code.

Appellant currently has a disability rating of 30 percent 
from January 24, 1996 to November 26, 2001, and 40 percent 
from November 26, 2001 to the present.  Appellant contends 
that he should have a higher rating for the period prior to 
November 26, 2001. 

The criteria for a 30 percent evaluation (appellant's current 
rating) under Diagnostic Code 5262 are malunion of the tibia 
and fibula, with marked knee or ankle disability.  The 
criteria for a 40 percent rating are nonunion of the tibia 
and fibula, with loose motion, requiring brace.  

The criteria for a 30 percent rating (appellant's current 
rating) under Diagnostic Code 5270 are plantar flexion 
between 30 and 40 degrees, or dorsiflexion between 0 and 10 
degrees.  The criteria for a 40 percent evaluation are 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity. 

Applying the criteria of both diagnostic codes to appellant's 
symptoms, the Board finds that schedular criteria for a 40 
percent rating were not met prior to November 26, 2001.  
Medical examinations of April 1996, November 1997, October 
1999, and April 2000 all indicated that appellant's ankle 
fusion, although painful, was stable and without loose 
motion, so higher rating under Diagnostic Code 5262 would not 
have been appropriate.  The range-of-motion tests conducted 
in those four medical examinations do not fall within the 
parameters of Diagnostic Code 5270, so higher rating would 
not have been appropriate under that diagnostic code either.  
The earliest medical evidence supporting a 40 percent 
evaluation (in this case, under Diagnostic Code 5262) is 
found in the VA clinical note of November 26, 2001, which 
documents for the first time that the subtalar fusion no 
longer worked and that a brace (rocker-bottom fixed boot) 
would be necessary for stability.

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  VA must 
consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2004).  Functional loss due to pain is to be 
rated at the same level as functional loss when flexion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2004). 

VA and private medical treatment records show that chronic 
pain has been the primary manifestation of the disability 
(i.e., the pain is the reason that appellant experiences the 
functional loss).  Review of the rating decision of January 
1998 shows that appellant's reported history of chronic pain 
and stiffness was a factor in RO's decision to increase the 
initial rating from 20 percent to 30 percent.  The Board 
finds that appellant's chronic pain is appropriately 
compensated by the 30 percent rating and that a further 
increase for pain is not appropriate.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization.  There is 
evidence of marked interference with employment, but not to a 
degree beyond that presumed to be adequately compensated by 
the rating schedule.  Extraschedular rating is accordingly 
not appropriate.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

An initial disability rating in excess of 30 percent for 
postoperative residuals of a right ankle disorder, prior to 
November 26, 2001, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



